Case: 21-50629     Document: 00516326122         Page: 1     Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 19, 2022
                                  No. 21-50629                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gerardo Yuliet Goiburo Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-1545-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Gerardo Yuliet Goiburo Martinez was convicted by a jury of fraud and
   misuse of visas, permits, or other documents, in violation of 18 U.S.C.
   § 1546(a). He was sentenced to five years of probation. On appeal, Goiburo




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50629        Document: 00516326122         Page: 2     Date Filed: 05/19/2022




                                     No. 21-50629


   Martinez challenges two supplemental jury instructions issued in response to
   questions from the jury.
          We review challenged jury instructions for abuse of discretion. United
   States v. Daniels, 281 F.3d 168, 183 (5th Cir. 2002). “The standard of
   review . . . is whether the court’s charge, as a whole, is a correct statement of
   the law and whether it clearly instructs jurors as to the principles of the law
   applicable to the factual issues confronting them.” Id. (citation omitted). To
   obtain a conviction under the first paragraph of Section 1546(a), the
   Government must prove that (1) the defendant, inter alia, knowingly used or
   possessed (2) a forged, counterfeited, or otherwise falsified immigration
   document that (3) the defendant knew was false. See § 1546(a); United States
   v. Uvalle-Patricio, 478 F.3d 699, 702 (5th Cir. 2007).
          The district court’s response to the jury’s first note was a correct
   statement of the law, and it tracked the language of the Fifth Circuit’s Pattern
   Jury Instructions. See § 1546(a); Uvalle-Patricio, 478 F.3d at 702; see also
   United States v. Richardson, 676 F.3d 491, 507 (5th Cir. 2012).              The
   instruction was also responsive to the jury’s request for the language of the
   statute. The district court properly advised the jury that the Government
   was only required to prove one means of violating the statute. The court did
   not abuse its discretion by discussing alternative means of committing the
   charged offense given the discrepancies between the indictment, which listed
   all seven means of violating the statute, and the initial jury instructions, which
   included only use and possession as means. See Daniels, 281 F.3d at 183; cf.
   United States v. Barraza, 655 F.3d 375, 382 (5th Cir. 2011). Similarly, the
   district court’s response to the jury’s third note accurately summarized the
   law and clearly indicated which of the two means of violating the statute were
   at issue in the case. See Uvalle-Patricio, 478 F.3d at 702; see also Richardson,
   676 F.3d at 507.




                                           2
Case: 21-50629      Document: 00516326122          Page: 3    Date Filed: 05/19/2022




                                    No. 21-50629


          The district court was not required to refer the jury to the original
   instructions or instruct the jury broadly on the burden of proof because the
   initial instructions and supplemental instructions should be considered as a
   whole, and the initial instructions contained detailed charges on the
   presumption of innocence, the burden of proof, and reasonable doubt. See
   United States v. Carter, 491 F.2d 625, 633 (5th Cir. 1974). The district court’s
   responses to the jury’s questions were “correct statement[s] of the law” and
   “clearly instruct[ed] jurors as to the principles of the law applicable to the
   factual issues confronting them.” Daniels, 281 F.3d at 183 (citation omitted).
          AFFIRMED.




                                          3